IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                  NOS. WR-81,819-01; WR-81,819-02; WR-81,819-03


                     EX PARTE BRYAN C. DUDLEY, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. 1309281-A; 1309282-A; 1309283-A
            IN THE 230TH DISTRICT COURT FROM HARRIS COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 10, 2016
DO NOT PUBLISH